Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15-18 are presented for examination.
Claims 1-5, 7-13 and 15 are amended. 
Claim 14 is canceled.
Claims 16-18 are newly added.

Response to Arguments
Regarding claim objections applicant’s arguments, see page 7 paragraph 2, filed April 12, 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The claim objections of claims 15 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 3 – page 10, filed April 12, 2022, with respect to claims 1-13 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-13 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 15 and 18  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 15, and 18 … receiving, by the first apparatus, a direct communication accept message from the second apparatus, wherein the direct communication accept message includes an identifier of the second apparatus and security information for an establishment of security between the first apparatus and the second apparatus; establishing, by the first apparatus, the unicast link between the first apparatus and the second apparatus; receiving, by the first apparatus, QoS prediction information for determining whether to activate UE autonomous QoS prediction, from a network; determining, by the first apparatus, whether the first apparatus activates the UE autonomous QoS prediction, based on the QoS prediction information; receiving, by the first apparatus,  information for requesting the QoS prediction between the first apparatus and  the second apparatus, from the second apparatus
… and in combination with other limitations recited as specified in claims 1, 15, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Goh et al. (Quality of Service Assessment in Connected Vehicles, 07-2017), discloses see page 1, right hand lines 33-43, a method for a V2V communication, comprising: identifying a modelling direction for Connected Vehicle Network (CVN) associated with Quality of Service (QoS) in connected vehicles to predict a position and /velocity of the vehicle from the previous vehicle/x.
Ye et al. (Machine Learning for Vehicular Networks, 02-2018) discloses see page 14 lines 1-3, predicting wireless channels using deep neutral network based on the received signal.
IIS ('QoS Management for NR V2X', Rl-1808540, 3GPP TSG RAN WGl #94, Gothenburg, Sweden, 08-2018) disclose - see section 2, the described QoS management in NR is identified by the 5QI value and the Allocation and Retention Priority (ARP) as upper layer quality indicators, i.e., set by the core network to the RAN for both autonomous and network-controlled modes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469